Citation Nr: 1613216	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-03 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an evaluation in excess of 20 percent for residuals of an avulsion fracture of the left talar dome.

4.  Entitlement to an evaluation in excess of 10 percent for chronic fatigue syndrome (CFS) prior to April 2, 2015, and in excess of 60 percent thereafter.
 

REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs




ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1986 to March 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

These matters were before the Board in April 2015, when they were remanded for additional development.  At that time the Board also remanded the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.  Subsequently, the Agency of Original Jurisdiction (AOJ) granted a single 100 percent disability rating for PTSD, effective the date of the Veteran's claim for increase, and special monthly compensation on account of the Veteran having a single 100 percent disability rating and other service-connected disabilities independently ratable at 60 percent or more.  The Veteran has not asserted that any of his service-connected disabilities alone, other than PTSD, causes him to be unemployable.  As such, the Board finds that the issue of entitlement to a TDIU is moot as the benefit sought has been granted.  

The issues of entitlement to service connection for hearing loss and entitlement to increased ratings for CFS and residuals of an avulsion fracture of the left talar dome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDING OF FACT

Competent and credible evidence indicates the Veteran experienced tinnitus during and since active service.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for tinnitus that he reports experiencing during and since his military service.  The Veteran's DD Form 214 and service personnel records indicate that he served as an Infantryman, an aircraft crewmember, and as a range supervisor for small arms, artillery, and mortar training.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2015); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b) (2015).  Id. at 272.

In a December 2010 VA examination report, the examiner noted that noise exposure was conceded due to the Veteran's service as an infantryman, which included exposure to high intensity weapons noise.  The examiner noted that in the absence of a significant threshold shift during service and the Veteran's post service noise exposure, it was less likely as not that the Veteran tinnitus was a result of his military service. 

In a January 2016 VA examination report, the examiner noted that the Veteran had combat service in Operations Desert Storm and Just Cause.  The examiner also noted that the Veteran reported that his tinnitus began halfway through his military service.  Nevertheless, the examiner stated that because there was no objective evidence of a noise injury, there was no basis on which to conclude that the Veteran's tinnitus was associated with any such injury.  Therefore, in the absence of an objectively verified noise injury, an association between the Veteran's tinnitus and noise exposure was speculative.  The examiner stated that a positive opinion would require accepting the scientifically unsubstantiated theory that tinnitus occurred as a result of a latent and undiagnosed noise injury.  Therefore, it was less likely as not that the Veteran's tinnitus was caused by his military service.  

After review of the evidence, the Board finds that service connection for tinnitus is warranted.  With regard to the negative December 2010 and January 2016 VA opinions, the Board finds that the opinions are inadequate for adjudicating the claim.  Specifically, the December 2010 examiner attributed the Veteran's tinnitus to post-service noise exposure but did not reconcile that finding with the Veteran's statements regarding his in-service symptoms.  Additionally, the January 2016 examiner's opinion did not acknowledge the Veteran conceded in-service acoustic trauma and it was internally inconsistent.  

When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When claims involve a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  Here, the Board finds the Veteran's reports of the in-service onset of his tinnitus and its continuation thereafter are competent and credible.  

The Board finds that the evidence is at least in equipoise regarding whether the Veteran's current tinnitus was incurred in service.  Accordingly, after resolving all doubt in his favor, the Board finds that the Veteran's tinnitus was incurred in service, and concludes that service connection is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

In January 2016, the Veteran was afforded a VA audiological examination in accordance with the Board's April 2015 remand instructions.  However, the examiner did not acknowledge or discuss the Veteran's history of hearing loss, to include the Veteran's reports regarding the onset of his symptoms, as well as his history of noise exposure before, during, and after military service.  
As the April 2015 remand directed that the examiner address the Veteran's lay statements regarding his hearing loss, to include discussing the onset of his symptoms, as well as his history of noise exposure before, during and after military service, the claim must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

With regard to all the claims on appeal, the Board finds that further development is warranted.  Correspondences in April 2015 and June 2015 indicate that the Veteran had applied for Social Security Administration (SSA) disability benefits.  As any records associated with a claim for SSA disability benefits may contain information relevant to the issues on appeal, they should be requested on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

The evidence obtained during the last remand indicates that there are outstanding VA treatment records.  Specifically an October 2013 treatment record indicated that an October 22, 2013 EMG report had been scanned into VistA.  However, the referenced record does not appear to have been associated with the virtual claims file.  As this record is relevant to distinguishing between the symptoms of the Veteran's service-connected CFS and non-service-connected carpal tunnel syndrome, on remand the record should be obtained.  In addition, the January 2016 supplemental statement of the case indicates VA outpatient treatment records were electronically reviewed in January 2016.  These records are not in the file.  The Board notes that any records reviewed by the AOJ must be made a part of the Veteran's file to facilitate appellate review.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from May 2015 to present, as well as the October 22, 2013 EMG report that was scanned into VistA and any fee basis treatment records.  These records must be made a part of the Veteran's file so that they can be reviewed by the Board.

2.  Request copies of any SSA disability benefit determinations as well as any copies of the medical records on which such determinations were based.  If the records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3.  Return the claims file to the VA examiner who conducted the January 2016 VA audiological examination or an appropriate substitute.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss disability is causally related to the Veteran's active duty service, to include his conceded in-service noise exposure.  

In rendering the requested opinion, the examiner should address the Veteran's history of hearing loss, to include his reported onset of symptoms, as well as his history of noise exposure before, during, and after military service.  

The examiner should focus specifically on whether the noise exposure in service is the cause of any current hearing loss, as well as whether such hearing loss began during or was initially manifested during military service.  The facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


